DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments

With respect to applicant’s argument that Gillian does not explicitly teach execute the workflow via a workflow engine which comprises stages in a pre- determined sequence, each stage corresponding to a respective information item status level as recited in claims 1, 15, the examiner respectfully disagrees. 
Gillian teaches in paragraphs [fig. 4B; 0012, 0131] that workflow has multiple stages and fig. 4B teaches the workflow has pre-defined sequence such as first the system creates the literary then it goes to approval, issue ticket etc as also taught in paragraphs [0088-0090]).

	With respect to applicant’s argument that Gilligan does not explicitly teach 
with the workflow engine choosing a user from among the plurality of users to manage the next action in a next stage in the workflow based on a number of characteristics of the content within the information item recited in claim 1 and 15, the examiner respectfully disagrees.
	Gilligan teaches in fig. 4B; [0087, 0152], note that the next level user is selected based on the characteristic of the content such as cost of a trip, budget etc. Also teaches in paragraphs [0131; 0150], note that determining the workflow should be sent 

With respect to applicant’s argument that Digate does not teach different skills of the plurality of users as recited in claim 15, the examiner respectfully disagrees. 
Digate teaches in paragraph [0054, Identify a candidate recipient. This may entail looking up an expert on a topic, or a user that is assigned as the "programmer of the day", for example based on information stored in the database].  Note that the person with skills such as experts in a topic is selected.

	With respect to applicant’s that Digate does not teach the server to determine which of a plurality of users of the content management system have signed into a groupware application executing on an enterprise portal community associated with the content management system and are currently active on the groupware application so as to be available to manage a next stage in the workflow as recited in claim 10, the examiner respectfully disagrees. 
Digate teaches in paragraphs [fig. 9, 0032; 0051], note that the users online presence information is determined, the online presence requires logging into the system; the required users presence information is determined and also the system 

With respect to applicant’s argument for new limitations “with the workflow engine, changing the pre-defined sequence of stages; based on user status information that is indicative of a different status of different users among the plurality of users and based on user availability, such that the next stage of the workflow is advanced as recited in claims 1, 15 and the server to determine whether a user performing a previous stage of the workflow has a positive historic transaction status flag set and, in response to the flag being set for the user, change the pre-defined sequence of remaining stages of the workflow include selecting a next stage of the workflow as recited in claim 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 3, 5, 15, 16, 17, 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilligan et al. (US 2006/0277079) and in view of Tsuda et al. (US 2002/0103683) and in view of Digate et al. (US 2004/0205134).

With respect to claim 1, Gilligan teaches a method for adapting a workflow of a content management system, the method comprising: 
receiving, at the content management system (0007, examiners note: the travel itinerary creation system is the content management system), at least one information item comprising content (fig. 3A, 0045; examiner’s note: the travel itinerary contains multiple information item such as budget, purpose of the trip etc., each of them is an information item and contains information regarding the item which is the content); 
with a workflow engine, executing the workflow with respect to at least one information item, the workflow comprising stages arranged in a pre-defined sequence, (0012, 0131; examiners note: each workflow has multiple stages and fig. 4B teaches the workflow has pre-defined sequence such as first the system creates the literary then it goes to approval, issue ticket etc as taught in paragraphs [0088-0090]) each stage corresponding to a respective information status level (0067, 0068; 0111, fig. 4D; examiner’s note: the tentative status, approved status is the item status level because it gives the status of the itinerary), such that a next stage of the workflow is determined based on user status information that is indicative of a different status of different users (0131; 0150, fig. 4B; examiners note: determining the workflow should be sent to another user such as supervisor, vice president for approval; fig. 4B explains in element 410 that the first user creates the task and based on the task completion the task is sent to another user for approval and based on the approval it goes to travel agents to issue tickets and then the system notifies the first user, therefore, each user has its own status); 
executing on an enterprise portal community associated with the content management system (0064, 0079; examiners note: the groupware system); 
with the workflow engine choosing a user from among the plurality of users to manage the next action in a next stage in the workflow (fig. BA, 0152; examiner’s note: plurality of users such as VP, travel agents etc are selected) based on a number of characteristics of the content within the information item (0087, 0152, fig. 8A, element 808; examiner’s note: the next level user is selected based on the characteristic of the content such as cost of a trip, budget etc.). 
Gilligan does not explicitly teach with the workflow engine, changing the pre-defined sequence of stages such that a next stage of the workflow is determined based on user status information that is indicative of a different status of different users; 
determining which of a plurality of users of the content management system have signed into a groupware application executing on an enterprise portal community associated with the content management system and are currently active on the groupware application so as to be available to currently approve the at least one information item. 
However, Tsuda teaches with the workflow engine, changing the pre-defined sequence of stages (0040-0044; examiner’s note: the workflow process is skipped based on the users status such as the user is not available.  Then the system selects another user, skipping a user is a state change in the workflow);
based on user status information that is indicative of a different status of different users among the plurality of users and based on user availability, such that the next stage of the workflow is advanced ([0040-0044]; examiner’s note: each user such as user D is a director, user B is the organization’s representatives and the user availability such as user B is not available to approve; therefore, based on a user status of a different status of different users (user A, B and C) and based on user availability (User C is available to approve), the workflow is advanced).
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Gilligan’s invention which teaches multiple users role associated with a groupware workflow to include Tsuda which teaches determining to change the workflow stage. Gilligan and Tsuda are in the same field of invention because both of them teach executing a task. One would have been motivated to make this modification because it provides predictable results such as to change the workflow stages when the user is not available to execute the workflow faster.
Gilligan and Tsuda do not in combination teach with the workflow engine, determining which of a plurality of users of the content management system have signed into a groupware application executing on an enterprise portal community associated with the content management system and are currently active on the groupware application so as to be available to currently manage a next stage in the workflow with respect to the at least one information item. 
However, Digate teaches with the workflow engine, determining which of a plurality of users of the content management system have signed into a groupware application (fig. 9, 0032; 0051; examiner’s note: the users online presence information is determined, the online presence requires logging into the system) executing on an enterprise portal community associated with the content management system (0040; examiner's note: the SM system is a community portal) and are currently active on the groupware application so as to be available to currently manage a next stage in the workflow with respect to the at least one information item (0032, 0040, 0073; examiners note: the required users presence information is determined and also the system determines that the user is available to approve the document or not, Gilligan teaches the groupware in 0079 and managing next stage of workflow in [0131]). 
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Gilligan’s invention which teaches multiple users role associated with a groupware workflow to include Tsuda which teaches determining to change the workflow stage to include Digate which teaches determining which users are currently logged in to the system and currently active on the groupware to approve the document. Gilligan, Tsuda, Digate are in the same field of invention because both of them teach executing a task. One would have been motivated to make this modification because it provides predictable results such as to determining which of the users are currently active on the groupware to send them tasks to approve to finish the task on time. 

With respect to claim 2, Gilligan, Tsuda, Digate in combination teach the method of claim 1, Gilligan further teaches wherein the user status information comprises a user rote status that defines what actions in the workflow each of a respective user is allowed to engage in (0088, 0087, fig. 8; examiners note: each user has different user roles and based on the role the task is assigned).

With respect to claim 3, Gilligan, Digate in combination teach the method of claim 2, but do not explicitly teach wherein the user status information further defines, based on the status of each of the plurality of users, those stages in the workflow that may be omitted from the workflow.
 However, Tsuda teaches wherein the user status information further defines, based on the status of each of the plurality of users, those stages in the workflow that may be omitted from the workflow ([0033, the attributes of the node of the organization's representative are displayed in properties on the right side of the screen, wherein a flag indicative of whether the node of this organization representative is skippable is set]; examiner’s note: the skip is omitting a step associated with users status such as users availability).
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Gilligan’s invention which teaches multiple users role associated with a groupware workflow to include Tsuda which teaches determining to change the workflow stage to include Digate which teaches determining which users are currently logged in to the system and currently active on the groupware to approve the document. Gilligan, Tsuda, Digate are in the same field of invention because both of them teach executing a task. One would have been motivated to make this modification because it provides predictable results such as to determining which of the users are currently active on the groupware to send them tasks to approve to finish the task on time and if they are not available go to the next step to save time.

With respect to claim 5, Gilligan, Tsuda, Digate in combination teach the method of claim 1, Gilligan further teaches wherein the next state of the workflow Is determined based on a combination of: different types of user status Information, indicative of a status of a corresponding particular user (0053, 0086; examiners note: each user is associated with a role); 
a first information item status level indicative of a present status level of the content within the workflow (0068; 0111, fig, 4C, 4D; examiner’s note: the status of the itinerary is determined such as “tentative”, “approved”; and a second information item status level indicative of a number of characteristics of the content within the information item (0094, 0098; examiners note: the itinerary contains multiple types of characteristics such as trip name, date and time etc). 

With respect to claim 15, Gilligan teaches a computer program product for adapting a workflow, the computer program product comprising: 
a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code comprising computer readable program code to, when executed by a processor (fig. 1):
 receive, at a content management system, at least one information item comprising content ((0007, examiners note: the travel itinerary creation system is the content management system); 
execute the workflow via a workflow engine which comprises stages in a pre- determined sequence, each stage corresponding to a respective information item status level (0012, 0131; examiners note: each workflow has multiple stages and fig. 4B teaches the workflow has pre-defined sequence such as first the system creates the literary then it goes to approval, issue ticket etc as taught in paragraphs [0088-0090]), 
choose a user from among the plurality of users to manage the next stage in the workflow based on a number of characteristics of the content within the information item (0131; 0150, fig. 4B; examiners note: determining the workflow should be sent to another user such as supervisor, vice president for approval; fig. 4B explains in element 410 that the first user creates the task and based on the task completion the task is sent to another user for approval and based on the approval it goes to travel agents to issue tickets and then the system notifies the first user, therefore, each user has its own status).
Gilligan does not explicitly teach such that a next stage of the workflow changing the pre-determined sequence is determined based on user status information that is indicative of a different status of different users; 6DE920090080US0216/513,500 
determine which of a plurality of users of the content management system have signed into a groupware application executing on an enterprise portal community associated with the content management system and are currently active on the groupware application so as to be available to currently approve the at least one information item; and different skills of the plurality of users.
However, Tsuda teaches such that a next stage of the workflow changing the pre-determined sequence is determined based on user status information that is indicative of a different status of different users (0040-0044; examiner’s note: the workflow process is skipped based on the users status such as the user is not available.  Then the system selects another user, skipping a user is a state change in the workflow).
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Gilligan’s invention which teaches multiple users role associated with a groupware workflow to include Tsuda which teaches determining to change the workflow stage. Gilligan and Tsuda are in the same field of invention because both of them teach executing a task. One would have been motivated to make this modification because it provides predictable results such as to change the workflow stages when the user is not available to execute the workflow faster.
Gilligan and Tsuda do not in combination teach determine which of a plurality of users of the content management system have signed into a groupware application executing on an enterprise portal community associated with the content management system and are currently active on the groupware application so as to be available to currently approve the at least one information item; and different skills of the plurality of users.
However, Digate teaches determine which of a plurality of users of the content management system have signed into a groupware application executing on an enterprise portal community associated with the content management system and are currently active on the groupware application so as to be available to currently approve the at least one information item ((0032, 0040, 0073; examiners note: the required users presence information is determined and also the system determines that the user is available to approve the document or not, Gilligan teaches the groupware in 0079 and managing next stage of workflow in [0131]);
and different skills of the plurality of users ([0054, Identify a candidate recipient. This may entail looking up an expert on a topic, or a user that is assigned as the "programmer of the day", for example based on information stored in the database]; examiner’s note: the person with skills are selected).
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Gilligan’s invention which teaches multiple users role associated with a groupware workflow to include Tsuda which teaches determining to change the workflow stage to include Digate which teaches determining which users are currently logged in to the system and currently active on the groupware to approve the document. Gilligan, Tsuda, Digate are in the same field of invention because both of them teach executing a task. One would have been motivated to make this modification because it provides predictable results such as to determining which of the users are currently active on the groupware to send them tasks to approve to finish the task on time. 

Claim 16 is rejected on the same basis of rejection of claim 2. 
Claim 17 is rejected on the same basis of rejection of claim 3. 
Claim 19 is rejected on the same basis of rejection of claim 5.

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilligan et al. (US 2006/0277079) and in view of Tsuda et al. (US 2002/0103683) and in view of Digate et al. (US 2004/0205134) and in view of Dutta et al. (US 7,035,910). 

With respect to claim 4, Gilligan, Tsuda, Digate in combination teach the method of claim 1, but do not explicitly teach wherein the at least one information item includes a number of allowed actions established for a particular user who created the at least one information item. 
However, Dutta teaches wherein the at least one information item includes a number of allowed actions established for a particular user who created the at least one information item (fig. 4, 5, col. 7, lines 17-20, col. 9, lines 5-10; examiner's note: the owner is the user who creates the documents and the owner has “read and write” privileges and also review privilege, therefore, read, write, review are the number of actions the user is allowed to have). 
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Gilligan’s invention which teaches multiple users role associated with a groupware workflow to include Tsuda which teaches determining to change the workflow stage to include Digate which teaches determining which users are currently logged in to the system and currently active on the groupware to approve the document to include Dutta which teaches number of allowed actions for each user. Gilligan, Tsuda, Digate and Dutta are in the same field of invention because all of them teach executing a workflow. One would have been motivated to make this modification because it provides predictable results such as to determining each users allowed actions to perform the steps of a workflow faster. 

Claims 6, 20 s/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilligan et al. (US 2006/0277079) and in view of Tsuda et al. (US 2002/0103683) and in view of Digate et al. (US 2004/0205134) and in view of Edd et al. (US 2002/0184255). 

With respect to claim 6, Gilligan, Tsuda, Digate in combination teach the method of claim 1, Gilligan further teaches wherein the workflow prepares the content for online publication, the stages in the workflow comprising drafting, editing (Gilligan, 0100 teaches editing the content), approving (Gilligan 0016, approving the content), but do not explicitly teach drafting, publishing and deleting.
However, Edd teaches drafting, publishing and deleting (fig. 3, [0141]; examiner’s note: the drafting publishing and deleting content).
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Gilligan’s invention which teaches multiple users role associated with a groupware workflow to include Tsuda which teaches determining to change the workflow stage to include Digate which teaches determining which users are currently logged in to the system and currently active on the groupware to approve the document to include Edd which teaches drafting, publishing and deleting content. Gilligan, Tsuda, Digate are in the same field of invention because both of them teach executing a task. One would have been motivated to make this modification because it provides predictable results such as to draft, publish and deleting content as need to have an appropriate content.

With respect to claim 20, Gilligan, Tsuda, Digate in combination teach the method of claim 1, Gilligan further teaches wherein the workflow prepares the content for online publication, the stages in the workflow comprising drafting, editing (Gilligan, 0100 teaches editing the content), editorial approval (Gilligan 0016, approving the content), but do not explicitly teach legal approval, drafting, publishing and deleting.
However, Edd teaches legal approval, drafting, publishing and deleting (0019, fig. 3, [0141]; examiner’s note: the drafting publishing and deleting content).
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Gilligan’s invention which teaches multiple users role associated with a groupware workflow to include Tsuda which teaches determining to change the workflow stage to include Digate which teaches determining which users are currently logged in to the system and currently active on the groupware to approve the document to include Edd which teaches drafting, publishing and deleting content. Gilligan, Tsuda, Digate are in the same field of invention because both of them teach executing a task. One would have been motivated to make this modification because it provides predictable results such as to draft, publish and deleting content as need to have an appropriate content.

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilligan et al. (US 2006/0277079) and in view of Tsuda et al. (US 2002/0103683) and in view of Digate et al. (US 2004/0205134) and in view of O’Brien et al. (US 2010/0115612). 

With respect to claim 7, Gilligan, Digate, Tsuda in combination teach the method of claim 1, but do not explicitly teach wherein the at least one information item further comprises an indication of urgency level. 
However, O’Brien teaches wherein the at least one information item further comprises an indication of urgency level (0007, 0009; examiner's note: data is associated with an urgency type). 
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Gilligan’s invention which teaches multiple users role associated with a groupware workflow to include Tsuda which teaches determining to change the workflow stage to include Digate which teaches determining which users are currently logged in to the system and currently active on the groupware to approve the document to include O’Brien which teaches determining an urgency level of a document. Gilligan, Tsuda, Digate O’Brien are in the same field of invention because all of them teach executing a task in the workflow. One would have been motivated to make this modification because it provides predictable results such as to determining an urgency level of an Item to approve the item faster. 

Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilligan et al. (US 2006/0277079) and in view of Tsuda et al. (US 2002/0103683) and in view of Digate et al. (US 2004/0205134) and in view of Tunstall-Pedoe (US 2009/0192968).

	With respect to claim 18, Gilligan, Tsuda, Digate in combination teach the computer program product of claim 15, but do not explicitly teach wherein the skills of the plurality of users comprise language skills or skills specific to a particular audience for which the content is being published.
However, Tunstall teaches wherein the skills of the plurality of users comprise language skills or skills specific to a particular audience for which the content is being published ([0736, where the knowledge about the user's language skills was present, these can be incorporated into the process of selecting an appropriate answer for display]; examiner’s note: the users language skill).
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Gilligan’s invention which teaches multiple users role associated with a groupware workflow to include Tsuda which teaches determining to change the workflow stage to include Digate which teaches determining which users are currently logged in to the system and currently active on the groupware to approve the document to include Tunstall which teaches language skill of a user. Gilligan, Tsuda, Digate, Tunstall are in the same field of invention because all of them teach executing a task. One would have been motivated to make this modification because it provides predictable results such as to determining which of the users have the particular skill to review the content appropriately. 

Claims 8, 9, 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilligan et al. (US 2006/0277079) and in view of Tsuda et al. (US 2002/0103683) and in view of Judge et al. (US 2006/0015942).

With respect to claim 8, Gilligan teaches a content management system for adapting a workflow, the content management system comprising: a server to receive at least one information item comprising content (fig. 3A, 0045; examiner’s note: the travel itinerary contains multiple information item such as budget, purpose of the trip etc., each of them is an information item and contains information regarding the item which is the content); 
the server to execute the workflow via a workflow engine, wherein the workflow  comprises stages in a pre-defined sequence (0012, 0131; examiners note: each workflow has multiple stages and fig. 4B teaches the workflow has pre-defined sequence such as first the system creates the literary then it goes to approval, issue ticket etc as taught in paragraphs [0088-0090]), 
each stage corresponding to a respective information item status level ((0067, 0068; 0111, fig. 4D; examiner’s note: the tentative status, approved status is the item status level because it gives the status of the itinerary).
Gilligan does not explicitly teach the workflow engine to dynamically modify the workflow from the pre-defined sequence such that a next stage of the workflow is determined based on user status information that is indicative of a different status of different users; 
the server to determine whether a user performing a previous stage of the workflow has a positive historic transaction status flag set and, in response to the flag being set for the user, change the pre-defined sequence of remaining stages of the workflow include selecting a next stage of the workflow.
However, Tsuda teaches the workflow engine to dynamically modify the workflow from the pre-defined sequence such that a next stage of the workflow is determined based on user status information that is indicative of a different status of different users (0040-0044; examiner’s note: the workflow process is skipped based on the users status such as the user is not available.  Then the system selects another user, skipping a user is a state change in the workflow).
 	change the pre-defined sequence of remaining stages of the workflow include selecting a next stage of the workflow (0040-0044; examiner’s note: the workflow process is skipped based on the users status such as the user is not available.  Then the system selects another user, skipping a user is a state change in the workflow).
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Gilligan’s invention which teaches multiple users role associated with a groupware workflow to include Tsuda which teaches determining to change the workflow stage. Gilligan and Tsuda are in the same field of invention because both of them teach executing a task. One would have been motivated to make this modification because it provides predictable results such as to change the workflow stages when the user is not available to execute the workflow faster.
Gilligan and Tsuda do not in combination teach the server to determine whether a user performing a previous stage of the workflow has a positive historic transaction status flag set and, in response to the flag being set for the user, change the pre-defined sequence of remaining stages of the workflow include selecting a next stage of the workflow.
However, Judge teaches the server to determine whether a user performing a previous stage of the workflow has a positive historic transaction status flag set ([0035, At step 240, the sender's reputation score is distributed locally and/or to one or more systems to evaluate a communication associated with the sender]; examiner’s note: the reputation score is the positive transaction status flag and sending the message is the previous step in the workflow) and, in response to the flag being set for the user, change the pre-defined sequence of remaining stages of the workflow include selecting a next stage of the workflow (fig. 1; [0035, For reputable senders, a filtering system can similarly apply actions to the transmissions to allow them to bypass all or certain filtering techniques that cause significant processing, network, or storage overhead for the filtering system]; [0018, The filtering system 60 examines at 64 the reputation score in order to determine what action should be taken for the sender's communication (such as whether the communication transmission should be delivered to the communication's designated recipient located within a message receiving system 80)]; examiner’s note: based on users reputation who sent the message the next step is changed such as bypassing some filtering steps and select the next action).
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Gilligan’s invention which teaches multiple users role associated with a groupware workflow to include Tsuda which teaches determining to change the workflow stage to include Judge which teaches positive transaction flag. Gilligan, Tsuda, Judge are in the same field of invention because both of them teach executing a task. One would have been motivated to make this modification because it provides predictable results such as to select appropriate users to approve to finish the task on time. 

With respect to claim 9, Gilligan, Tsuda and Judge in combination teach the system of claim 8, Gilligan further teaches wherein the user status information comprises a user role status that defines what actions in the workflow each of a respective user is allowed to engage in (0088, 0087, fig. 8; examiners note: each user has different user roles and based on the role the task is assigned).

With respect to claim 12, Gilligan, Tsuda and Judge in combination teach the system of claim 8, Gilligan wherein the server is to determine a next stage of the workflow based on a first information item status level indicative of a present status level of the content within the workflow (0141; examiner’s note: approve or rejected content).

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilligan et al. (US 2006/0277079) and in view of Tsuda et al. (US 2002/0103683) and in view of Judge et al. (US 2006/0015942) and in view of Digate et al. (US 2004/0205134).

With respect to claim 10, Gilligan , Tsuda, Judge in combination teach the system of claim 9, Tsuda teaches the server to choose a user from among the plurality of users to manage the next stage in the workflow based on user availability (0042, 0044; examiner’s note: selecting a different user when the user is not available) but do not explicitly teach further comprising the server to determine which of a plurality of users of the content management system have signed into a groupware application executing on an enterprise portal community associated with the content management system and are currently active on the groupware application so as to be available to manage a next stage in the workflow.
However, Digate teaches the server to determine which of a plurality of users of the content management system have signed into a groupware application executing on an enterprise portal community associated with the content management system and are currently active on the groupware application so as to be available to manage a next stage in the workflow (0032, 0040, 0073; examiners note: the required users presence information is determined and also the system determines that the user is available to approve the document or not, Gilligan teaches the groupware in 0079 and managing next stage of workflow in [0131]). 
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Gilligan’s invention which teaches multiple users role associated with a groupware workflow to include Tsuda which teaches determining to change the workflow stage to include Judge which teaches positive transaction flag to include Digate which teaches determining which users are currently logged in to the system and currently active on the groupware to approve the document. Gilligan, Tsuda, Judge and Digate are in the same field of invention because both of them teach executing a task. One would have been motivated to make this modification because it provides predictable results such as to determining which of the users are currently active on the groupware to send them tasks to approve to finish the task on time. 

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilligan et al. (US 2006/0277079) and in view of Tsuda et al. (US 2002/0103683) and in view of Judge et al. (US 2006/0015942) and in view of Dutta et al. (US 7,035,910). 

With respect to claim 11, Gilligan, Tsuda, Judge in combination teach system of claim 8, but do not explicitly teach wherein the at least one information item includes a number of allowed actions established for a particular user who created the at least one information item. 
However, Dutta teaches wherein the at least one information item includes a number of allowed actions established for a particular user who created the at least one information item (fig. 4, 5, col. 7, lines 17-20, col. 9, lines 5-10; examiner's note: the owner is the user who creates the documents and the owner has “read and write” privileges and also review privilege, therefore, read, write, review are the number of actions the user is allowed to have). 
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Gilligan’s invention which teaches multiple users role associated with a groupware workflow to include Tsuda which teaches determining to change the workflow stage to include Judge which teaches positive flag to include Dutta which teaches number of allowed actions for each user. Gilligan, Tsuda, Judge and Dutta are in the same field of invention because all of them teach executing a workflow. One would have been motivated to make this modification because it provides predictable results such as to determining each users allowed actions to perform the steps of a workflow faster. 

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilligan et al. (US 2006/0277079) and in view of Tsuda et al. (US 2002/0103683) and in view of Judge et al. (US 2006/0015942) and in view of Edd et al. (US 2002/0184255).

With respect to claim 13, Gilligan , Tsuda, Judge in combination teach system of claim 8, Gilligan further teaches wherein the workflow prepares the content for online publication, the stages in the workflow comprising drafting, editing (Gilligan, 0100 teaches editing the content), approving (Gilligan 0016, approving the content), but do not explicitly teach drafting, publishing and deleting.
However, Edd teaches drafting, publishing and deleting (fig. 3, [0141]; examiner’s note: the drafting publishing and deleting content).
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Gilligan’s invention which teaches multiple users role associated with a groupware workflow to include Tsuda which teaches determining to change the workflow stage to include Judge which teaches positive feedback to include Edd which teaches drafting, publishing and deleting content. Gilligan, Tsuda, Digate, Edd are in the same field of invention because both of them teach executing a task. One would have been motivated to make this modification because it provides predictable results such as to draft, publish and deleting content as need to have an appropriate content.

Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilligan et al. (US 2006/0277079) and in view of Tsuda et al. (US 2002/0103683) and in view of Judge et al. (US 2006/0015942) and in view of O’Brien et al. (US 2010/0115612). 

With respect to claim 14, Gilligan, Digate, Tsuda in combination teach the system of claim 8, but do not explicitly teach wherein the at least one information item further comprises an indication of urgency level. 
However, O’Brien teaches wherein the at least one information item further comprises an indication of urgency level (0007, 0009; examiner's note: data is associated with an urgency type). 
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Gilligan’s invention which teaches multiple users role associated with a groupware workflow to include Tsuda which teaches determining to change the workflow stage to include O’Brien which teaches determining an urgency level of a document. Gilligan, Tsuda, Judge, O’Brien are in the same field of invention because all of them teach executing a task in the workflow. One would have been motivated to make this modification because it provides predictable results such as to determining an urgency level of an Item to approve the item faster. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FATIMA P MINA/           Examiner, Art Unit 2159                                                                                                                                                                                             /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159